 JAKEL INC615Jakel,IncorporatedandGlass,Molders,Pottery,Plastics& Allied WorkersInternational Union,AFL-CIO, CIC, Petitioner Case 14-RC-10472April 3, 1989ORDER DENYING REVIEWBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN, CRACRAFr, HIGGINS, ANDDEVANEYOn December 5, 1988, the Regional Directorissueda Decision and Direction of Election in theabove-entitled proceedingThe Employer filed atimely request for review On January 3, 1989, athree-member panel of the Board' issued an Orderdenying the Employer's request for review but per-mitting two data entry clerks to vote subject tochallengeThe election was conducted on January6, 1989 The tally of ballots revealed 40 votes castfor the Petitioner, 42 votes cast against the Peti-tioner,and 3 challenged ballotsThe Petitionerfiled timely objections to the electionOn January26, 1989, the Regional Directorissueda Supplemental Decision, Order Approving Withdrawal ofCertain Objections, and Order Setting Aside Elec-tion and Directing Rerun Election, pertinent por-tions attachedas anappendix, in which he directedthat the election conducted on January 6 be setaside and a rerun election be conductedThereafter, in accordance with Section 102 67 ofthe Board'sRules andRegulations, the Employerfiled a timely request for review of the RegionalDirector's supplemental decisionThe Board has carefully considered the entirematter and, for the reasons set forth in the RegionalDirector's supplemental decision, has decided todeny the Employer's request for reviewBackgroundThe Employeris anIllinois corporation with its pnncipal offices and place of business in Highland,Illinois, andsatelliteproduction facilities in Ramer, Tennessee andPalestine,Illinois,the facility involvedwhere it is engaged in the manufacture and sale of small electricmotors At the time of the election, there were approximately 85 employees included in the above unit, underthe direction of Plant Manager GullettOn December 19, the Employer filed a Request forReview of the Regional Directors Decision and Direction of Election, as it relates to the exclusion from thecollective bargaining unit of two data entry clerks asoffice clerical employeesOn January 3, 1989, the National Labor Relations Board ordered that the Employer s Request for Review raised a substantial issue withrespect to the unit placement of the two data entryclerks, and concluded that this issue may best be resolved through the challenge procedureAccordingly,theDecisionwas amended to permit the data entryclerks to vote by challenged ballotThe ObjectionsObjections 1 2 3 4 5 and 6 as to Employer conductaffecting the results of the election and Objection 2 asto conduct of the electionOn January 18, 1989, the Petitioner submitted a written request to withdraw Objections 1, 2, 3, 4, 5, and 6 asto Employer conduct affecting the results of the election,and Objection 2 as to the conduct of the electionThe Regional Director, having fully considered thematter and having concluded that the withdrawal of Objections 1, 2, 3, 4, 5, and 6 as to Employer conduct offecting the results of the election, and Objection 2 as tothe conduct of the election is not inconsistent with thepurposes and policies of the ActIT IS HEREBY ORDERED thatthe withdrawalrequest asto Objections 1, 2 3 4, 5, and 6 as to Employer conductaffecting the results of the election, and Objection 2 as tothe conduct of the election is approved1Chairman Stephens and Members Cracraft and HigginsAPPENDIXOn January 9, 1989, the Petitioner filed two separatesets of objections,one allegingEmployer conduct affecting the results of the election, and one alleging objections to the conduct of the election 2Pursuant to Section 102 69 of the Board'sRules andRegulations,Series 8, as amended,the Regional Directorhas caused a full and complete investigation to be madeof the objections All evidence adduced during the investigation had been fully and carefully considered by theRegional Director who reports and orders as follows2Copies ofthe Petitioner s objections are attached as Exhibits I and 2respectivelyObjection 1 as to conduct of the electionIn its first objection as to the conduct of the election,the Petitioner alleges that "When Tamara Newlin (oneof the data entry clerks whose eligibility was to be determined by the challenge procedure)got up to vote, shegave her name, received a ballot from the NLRB agent(without a challenge envelope),entered the votingbooth, apparently marked her ballot, exited the votingbooth, and put her ballot in the ballot box As she wasputting her ballot in the ballot box, the union observertold the NLRB agent that it was to be a challengedballotThe NLRB agent went to the ballot box, openedit,took a ballot from the ballot box, and showed it toTamara Newlin, asked Ms Newlin if it was her ballot,and destroyed the ballot when Ms Newlin answered thatitwas her ballotThe Board agent gave Ms Newlina new ballot, accompanied by a challenge envelope MsNewlin then cast her vote on the second ballotTheEmployer contends that the conduct alleged in this ob293 NLRB No 72 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjection does not provide a basis upon which the electionmay be set asideIn support of its objection, the Petitioner presented itsobserver who was present in the polling place during theconduct of the election The Board agent assigned to investigate the objections also interviewed the Employer sobserver and the Board agent who were present in thepolling place during the conduct of the electionThe investigation disclosed that Tamara Newlin is employed as a data entry clerk and, as noted, her eligibilityto vote was left to resolution through the challenge procedureNewlin also served as an Employer observer inthe polling place during the conduct of the election At atime when no other voters were present in the pollingplace,Newlin asked the Board agent conducting theelection if she could vote, and the Board agent statedthat she could Newlin stated hername,the Petitioner sobserver and Newlin marked off her name from the eligibility list, and the Board agent gave Newlin a ballot andinstructed her to cast her ballot As Newlin was depositing her ballot in the ballot bag, the Petitioners observeradvised the Board agent that Newlin was to vote bychallenged ballotThe Board agent, in Newlin s presence, observed a ballot which was believed to be Newlin s at the top of the ballot bag The ballot had notfallen completely through the opening in the ballot bagand the Board agent attempted to retrieve the ballot bypulling it through the slot on top of the bag The Petstioner s observer and Boardagentstate that the Boardagent was unable to retrieve the ballot through the slot,and opened the ballot bag and reached into the ballotbag to remove the ballot which was believed to be theballot cast by Newlin Newlin advises that she does notrecallwhether the ballot was removed through the slotor by opening the ballot bag After removing the ballot,the Board agent showed the ballot to Newlin who identified the ballot as the ballot which she cast The Boardagent tore the ballot into pieces, and the pieces wereplaced in a challenged ballot envelope and markedspoiledNewlin was given a second ballot and instructed as to the procedure to follow in casting a challenged ballotAftermarking her ballot, Newlin exitedthe voting booth and placed this ballot in a challengedballot envelope provided by the Board agent Newlinthen deposited the envelope in the ballot bag Newlin schallenged ballotwas one of three challenges whichwere sufficient in number to affect the results of the electionIn these circumstances the undersigned concludes thatthe conduct considered here provides a basis upon whichthe election may be set aside In assuring the integrity ofthe election process, the Board goes to great lengths toensure that the manner in which an election was conducted raises no reasonable doubt as to the fairness andvalidity of the electionPeoplesDrug Stores Inc, 202NLRB 1145 (1973)PolymersInc,174NLRB 282(1969) InAthbro Precision Engineering Corp166 NLRB966 (1967), the Board set forth the following standard forconduct by its agentsThe Board in conducting representation electionsmust maintain and protect the integrity and neutralsty of its procedures The commission of an act by aBoard Agent conducting an election which tends todestroy confidence in the Board s election process,orwhich could reasonably be interpreted as impugning the election standards we seek to maintain,is a sufficient basis for setting aside the electionBased on the foregoing, I conclude that the removal of aballot from the ballot bag by the Board agent compromised the integrity of the election process and constituted conduct which would destroy confidence in theBoard s election processMoreover, it cannot be determined with reasonable accuracy whose ballot was extracted from the ballot bag Further Newlin was one ofthree voters whose challenged ballots were sufficient innumber to affect the results of the election, and the desires of the employees in the election can be accuratelyascertained only by setting the election aside and directing a new oneF N Joslin Co79 NLRB 1048 (1948)Accordingly, the objection is sustainedConclusion and OrderThe undersigned Regional Director, having approvedthe Petitioners request to withdraw Objections 1 2 3 45, and 6 as to Employer conduct affecting the results ofthe election and Objection 2 as to the conduct of theelection, having concluded that Objection 1 as to conduct of the election provides a basis on which the election should be set aside the undersigned further ordersthat the election be set aside and that a rerun election beconducted 33Where it has been ordered that the election be set aside to preservethe integrity of the Board s election process without regard to the outcome of the election it is not necessary to rule concerning the challengedballots